DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 9/24/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/14/2020 , 3/19/2020 and 9/24/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamato et al (2018/0279872 A1) in view of Saito et al (2012/0274904 A1).
 Regarding claim 1, Okamato et al discloses (refer to figures 1 ) an ophthalmic apparatus (10) (paragraph 0040) comprising: a first light source (14) (paragraph 0041) configured to output first light with which a subject eye is irradiated; a second light source (54) (paragraph 0050) configured to output second light with which the subject eye is irradiated; a first interferometer (12) (paragraph 0040) configured to execute an examination of a first range of the subject eye using first interference light which is obtained from reflected light of the first light; and a second interferometer (52) (paragraph 0049) configured to execute an examination of a second range of the subject eye using second interference light which is obtained from reflected light of the second light, the second range being different from the first range, wherein a central wavelength of the first light is different from a central wavelength of the second light, a first optical path and a second optical path at least partially overlap with each other, the first optical path being an optical path of the first light, and the second optical path being an optical path of the second light, and the examination of the first range and the examination of the second range are able to be executed simultaneously (paragraph 0026). 
Okamato et al discloses a first optical path and a second optical path at least partially overlap with each other.
 Saito et al discloses a first optical path and a second optical path at least partially overlap with each other (paragraph 0033).

Regarding claim 2 Okamato et al discloses, wherein the first range includes an anterior segment of the subject eye, and the second range includes a retina of the subject eye (figure 1).  
Regarding claim 3, Okamato et al discloses wherein the central wavelength of the first light is longer than the central wavelength of the second light; the central wavelength of the first light outputted from the first light source is 0.95 pm or more and 1.80 pm or less, and the central wavelength of the second light outputted from the second light source is 0.40 pm or more and 1.15 pm or less (paragraph 0025).  
Regarding claim 4, Okamato et al discloses further comprising: a scanner (40)  disposed on an overlapping optical path where the first optical path and the second optical path overlap, and configured to scan the first light outputted from the first light source and scan the second light outputted from the second light source (column 7, line 10).  
Regarding claim 5, Okamato et al discloses wherein the second light source (54) is configured to output the second light in pulses when a scan resolution in the examination of the second range is higher than an optical resolution in the examination of the second range.  
. 
Allowable Subject Matter
5.      Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.     The following is a statement of reasons for the indication of allowable subject matter:  further comprising: an objective lens disposed on the overlapping optical path and disposed between the scanner and the subject eye, wherein the scanner comprises a mirror which changes traveling directions of the first light and the second light to a predetermined direction, and the second light source is configured to output the second light in pulses when the following formula is satisfied: (Fp - kp - Mp)/Dp < (n/4) (Ma/fobj) -(Wa/Na) - Fa (wherein in the examination of the first range: Fa is an A-scan speed; Wa is a scan range in a first direction orthogonal to a depth direction of the subject eye; Na is a number of times of A-scans within the scan range in the first direction; and Ma is a magnification of the mirror, and wherein in the examination of the second range: Fp is an A-scan speed; Mp is a magnification of the mirror, wherein kp is the central wavelength of the second light; Dp is a beam diameter of the second light; and fosj is a focal length of the objective lens) and further comprising: an objective lens disposed on the overlapping optical path and disposed between the scanner and the subject eye, wherein the scanner comprises a mirror which changes traveling directions of the first   
the second light source is configured to output the second light in pulses with a period 1/Fp such that a duty cycle D satisfies the following formula: D<Fp/{ π(4λp)/(Dp/fabj).(Ma/Mp).(Wa/Na).Fa} and  further comprising: an objective lens disposed on the overlapping optical path and disposed between the scanner and the subject eye, wherein the scanner comprises a mirror which changes traveling directions of the first light and the second light to a predetermined direction, and the second interferometer is configured to detect the second light in pulses with a period 1/Fp such that a duty cycle D satisfies the following formula: D < Fp/{n/(4kp) - (Dp/fos) (Ma/Mp) (Wa/Na) - Fa} (wherein in the examination of the first range: Fa is an A-scan speed; Wa is a scan range in a first direction orthogonal to a depth direction of the subject eye; Na is a number of times of A-scans within the scan range in the first direction; and Ma is a magnification of the mirror, wherein in the examination of the second range: Fp is an A-scan speed; and Mp is a magnification of the mirror, wherein kp is the central wavelength of the second light, Dp i  and  the first range includes an anterior segment of 
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/30/2021